Citation Nr: 1525940	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-34 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date earlier than July 1, 2012, for the addition of the Veteran's spouse and daughter A.K. as his dependents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  


FINDINGS OF FACT

1.  VA received evidence of the Veteran's marriage in October 2006; however, evidence of A.K.'s social security number was not received until July 2009. 

3.  A June 2008 rating decision awarded the Veteran a disability rating of 30 percent, effective March 19, 2008.


CONCLUSIONS OF LAW

An effective date of March 19, 2008 for the addition of the Veteran's spouse as his dependent is warranted.  38 U.S.C.A. §§ 1115, 1135, 5101, 5110(f) (West 2014); 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.401(b)(4) (2014).

An effective date of July 24, 2009 for the addition of the Veteran's daughter A.K. as his dependent is warranted.  38 U.S.C.A. §§ 5101, 5110(f) (West 2014); 38 C.F.R. §§ 3.1(p), 3.4, 3.204, 3.213, 3.401(b)(4) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a June 2008 letter, he was notified of the additional information was necessary before the VA could pay additional benefits for dependents.  Additionally, he was provided with a VA Form 21-686c, Declaration of Status of Dependents, at that time. 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

 II. Earlier Effective Date

The Veteran seeks entitlement to an effective date earlier than July 1, 2012 for the addition of his spouse and daughter, A.K., as his dependents.  The Board finds that an effective date of March 15, 2008 is warranted for the addition of his spouse as his dependent, and an effective date of July 24, 2009 is warranted for the addition of his daughter.

Applicable Law

An additional amount of compensation may be payable for a spouse, child, and/or dependent parent where a Veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. §§ 1115, 1135; 38 C.F.R. § 3.4(b)(2).  In general, unless specifically provided otherwise, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  However, an award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  

In addition to the above, the applicable regulation provides that the effective date for the payment of additional compensation for dependents will be the latest of the following dates: (1) Date of claim. This term means the following, listed in their order of applicability: (i) Date of Veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise (ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. (2) Date dependency arises. (3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action. (4) Date of commencement of Veteran's award. 38 C.F.R. § 3.401(b).

Regarding "establishing entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent, VA will require evidence which satisfies the requirements of § 3.204."  38 C.F.R. § 3.213(a).  This section provides that VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits (see § 3.216).

The Board notes that the Court of Appeals for Veterans Claims has found that while acceptance of a claimant's written statement may be evidence of the existence of a dependent, it is only acceptable when it contains the specific, required information.  See McColley v. West, 13 Vet. App. 553, 557 (2000).

Legal Analysis

Here, the evidence of record shows that an effective date of March 15, 2008 is warranted for the addition of his spouse as his dependent because this was the effective date of the Veteran's qualifying disability rating, and all of the information required by 38 C.F.R. § 3.204 to establish dependency was of record at that time.  Nevertheless, the Board finds that an effective date of July 24, 2009 is warranted for the addition of his daughter A.K. as his dependent because VA did not receive her social security number until that date.  

In an application for VA benefits received in October 2006, the Veteran identified his spouse and daughter A.K. as his dependents.  He provided their full names and relationship to him, the date and place of his marriage and the date and place of A.K.'s birth.  He also provided his wife's social security number.  He did not, however, provide A.K.'s social security number as required by 38 C.F.R. §§ 3.204 and 3.216.  

The Veteran was granted increased ratings for several of his service-connected disabilities in a June 2008 rating decision, resulting in a combined evaluation of 50 percent, effective March 15, 2008.  Prior to this decision, the Veteran's combined rating had been less than 30 percent.  Thus, the effective date of the qualifying disability rating was March 15, 2008.  The Veteran was notified of this rating action by way of letter sent June 30, 2008.

The June 2008 notification letter also notified the Veteran that additional information was needed before VA could pay additional benefits for his dependents, and that he should complete and return the enclosed VA Form 21-686c, Declaration of Status of Dependents.  The letter informed him that if VA did not receive the requested information or evidence within one year of the date of the letter, he could only be paid "from the date [VA] receive[s] the evidence."  The Veteran did not respond at that time.

On July 24, 2009, the Veteran submitted a written statement that included the name, date of birth and social security number for A.K.  As of this date, all of the requested information had been received by VA.  

In light of the above, an effective date of March 15, 2008 is warranted for the addition of the Veteran's spouse as his dependent, and an effective date of July 24, 2009 is warranted for the addition of his daughter, A.K., as his dependent, because these were the dates VA had all of the necessary information concerning his spouse and daughter, respectively.   


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of March 19, 2008 is granted for the addition of the Veteran's spouse as his dependent.

Subject to the law and regulations governing payment of monetary benefits, an effective date of no earlier than July 24, 2009 is granted for the addition of the Veteran's daughter A.K. as his dependent.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


